959 F.2d 235
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lamont J. MILLER, Plaintiff-Appellant,v.M. LETTS;  Keith Edwards, Defendants-Appellees.
No. 92-1014.
United States Court of Appeals, Sixth Circuit.
April 7, 1992.

Before KEITH, Circuit Judge, LIVELY, Senior Circuit Judge, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Lamont Miller appeals the district court's order dismissing his 42 U.S.C. § 1983 prisoner civil rights case for failing to pay a partial filing fee.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Miller claimed that the defendants prevented him from receiving religious material which another prisoner had mailed him, and then refused to hold a hearing regarding the incident.   He requested damages and injunctive relief.   The district court initially ordered Miller to pay a reduced filing fee;  after he objected, the court entered an order allowing the fee to be paid in installments.   That order stated that a failure to pay the partial filing fee could result in dismissal of the case without prejudice.   Miller did not pay the fee, or seek review of the order pursuant to Local Rule 7(a)(2).   As a result, the court dismissed the case.


3
On appeal, Miller argues that paying the fee in installments would have left him totally destitute.


4
Upon review, we conclude that the district court correctly dismissed the case.   See Weaver v. Toombs, 948 F.2d 1004, 1008 (6th Cir.1991), and  Bryan v. Johnson, 821 F.2d 455, 457 (7th Cir.1987).   Accordingly, for the reasons stated in the district court's order of dismissal dated November 8, 1991, the district court's order is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation